Howard’s Appeal.
Per Curiam,
The facts of this case, as well as the questions of law arising thereon, are clearly and satisfactorily presented in the report of the learned auditor, and need not be restated. His schedule of distribution, to which alone the exceptions were directed, was adopted by the orphans’ court and forms the basis of the decree from which this appeal was taken. We have fully considered the questions involved in the several specifications of error, and find nothing in either of them that'requires reversal or modification of the decree.
Decree affirmed and appeal dismissed with costs to be paid by appellant.
Leedom’s Appeal.
Per Curiam,
March 26, 1894:
This case was argued with Howard’s Appeal from same de<cree, No. 222 of this term.
We have fully considered the questions presented by the specifications, and are not convinced that there was any error in adopting the schedule of distribution recommended by the learned auditor. For reasons given in his report, we think the decree founded thereon should be affirmed.
Decree affirmed and appeal dismissed with costs to be paid by appellant.